Citation Nr: 1528600	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  09-11 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), rated as 50 percent disabling prior to December 17, 2012, and 70 percent disabling thereafter.

2.  Entitlement to an increased rating for diabetes mellitus, type II, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The August 2007 rating decision granted service connection for PTSD and assigned an initial 30 percent rating, effective March 10, 2004.  The Veteran timely appealed.  

In December 2008, the Board remanded the issue of a higher initial rating for PTSD because the Veteran had not been issued a statement of the case (SOC).  In December 2011, a decision review officer (DRO) increased the initial rating to 50 percent, effective March 10, 2004.  

In May 2012, the Board remanded the issue of a higher initial rating for PTSD for the second time, finding a contemporaneous examination was necessary due to the Veteran's claims of increased symptomatology since his most recent examination.  The Board also noted the Veteran's appeal encompassed a claim for TDIU pursuant to the decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In March 2013, a DRO increased the rating for PTSD to 70 percent, effective December 17, 2012, but determined entitlement to TDIU had not been established.  

A January 2015 rating decision denied an increased rating for diabetes mellitus and confirmed the prior denial of TDIU.  The Veteran submitted a timely notice of disagreement regarding the January 2015 decision.  The RO has acknowledged the NOD, but a SOC has not yet been issued.  Thus, the issue of an increased rating for diabetes mellitus is included in this appeal and has been added to the title page of this decision.

The Veteran appeared at hearings before the undersigned in September 2008 and March 2012.  Transcripts of the hearings are of record.  

The issue of entitlement to an increased rating for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since March 10, 2004, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but has not resulted in total occupational and social impairment.

2.  The Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him since March 10, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 70 percent rating for PTSD have been met since March 10, 2004.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to TDIU have been met since March 10, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

This appeal arises from disagreement with an evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has satisfied the duty to assist.  The RO assisted the Veteran in substantiating his claim by scheduling him for multiple VA examinations and by obtaining his VA and service treatment records.  The Veteran also had two hearings that were conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In an increased rating claim, the duty to fully explain outstanding, material issues pursuant to Bryant and 38 C.F.R. § 3.103(c)(2) generally requires a Board member to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating.  Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  See Bryant, 23 Vet. App. at 496.

At the hearings, the Veteran was asked about his PTSD symptomatology and its effect on his social and occupational functioning and was thereby put on notice that his disability was rated on the basis of these factors.  There was also a discussion of missing evidence that could help substantiate the claim.  There was not an explicit discussion of the reasons why the AOJ had declined to provide a higher rating, but the AOJ had previously sent the Veteran a statement of the case and rating decision that explained the basis for its decision.  

The AOJ has also completed the additional development directed by the Board's prior remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Ultimately, there is no indication that there is any relevant evidence outstanding regarding this claim, and the Board will proceed with consideration of the appeal.  See 38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Entitlement to a Higher Initial Rating for PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is awarded when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship. 

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Veteran's disability picture has more closely approximated the 70 percent rating criteria under the General Rating Formula for Mental Disorders since March 10, 2004, the effective date of service connection for PTSD.  Ultimately, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood since the date of his initial claim.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran's most pronounced symptoms appear to be unprovoked irritability with periods of violence, obsessional rituals which interfere with routine activities, and an overall inability to comply with authority.  The Veteran also has a documented history of suicidal ideation, although he has denied any specific plan or intent during treatment.  He also struggles with depressive symptoms related to PTSD, which produce deficiencies in mood.  His symptoms appear to have remained relatively consistent throughout the appeal period and do not warrant staged ratings.  See Fenderson, 12 Vet. App. at 125-26.

The Veteran has not worked full-time since 2002 because of difficulties conforming to a work environment due to his PSTD.  He has attempted to work part-time over the years, but routinely quits because of conflicts with employers produced by his symptomatology.  Irritability and an inability to comply with authority made it difficult for him to interact with supervisors and coworkers.  He also experiences panic attacks around crowds and always positions himself facing the entrance of room out of a fear of being attacked, complicating his occupational functioning.  VA mental health professionals, dating as far back as March 2005, have indicated it was unlikely the Veteran would ever be able to hold a consistent, full-time job due to PTSD.  

The Veteran's PTSD also results in deficiencies in family relations.  The Veteran's relationship with his wife has been severely strained because of periods of unprovoked irritability and a lack of intimacy due to his inability to develop loving feelings for others.  The Veteran maintains functional, but distant, relationships with his children; however, he has little to no relationship with his grandchildren, as they avoid him due to his difficulties with basic social interaction.  Treatment records document reports of a persistent emotional numbness and detachment that prevents the Veteran from engaging in meaningful interaction with others.  Overall, the Veteran avoids most social interaction because he finds avoidance makes it easier to cope with his symptomatology.  

The Veteran also struggles with depressive symptoms related to PTSD, which greatly affect his motivation and mood.  He has lost interest in engaging in activities he once enjoyed.  Mental health professionals have noted a somewhat flattened affect and dysphoric mood during treatment.  

Overall, the Veteran's symptoms more closely approximate the 70 percent rating criteria from the date of his initial claim because his PTSD has resulted in occupational and social impairment with deficiencies in most areas since that time.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  While the Veteran does not exhibit all the symptoms listed in the 70 percent criteria, it is not necessary for him to manifest all, most, or even some of the symptoms listed in the diagnostic code at a particular disability level to be entitled to a specific disability rating for a mental condition.  See Mauerhan, 16 Vet. App. at 442.  The symptoms associated with the disability rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Id. at 443.

However, a 100 percent rating is not warranted at any point in the appeal period as the Veteran's PTSD has not resulted in total occupational and social impairment.  The Veteran maintains a relationship with his wife and other close family members, even though these relationships have been strained.  Although the Veteran has not worked full time in several years, he continues to engage in periods of intermittent part-time employment, and no examiner has provided a competent opinion that the Veteran's PTSD symptoms cause total occupational and social impairment.  Notably, the December 2012 VA examiner specifically noted the Veteran's PTSD does not prevent him from engaging in gainful employment on some level.

Additionally, the Board has considered that the Veteran does not have symptoms such as delusions, hallucinations, or grossly inappropriate behavior, disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, to the extent that would cause total impairment.  He has also not been found to be a persistent danger of hurting himself or others.  The competent evidence does not reflect that even without medication and/or treatment, the severity of his PTSD would cause total occupational and social impairment.  Ultimately, the Veteran has not demonstrated the particular symptoms associated with the 100 percent rating criteria, or others of similar severity, frequency, and duration.  See Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  Thus, a 100 percent rating is not warranted for PTSD at any time during the appeal period.  

The Board has also given consideration to whether extra-schedular consideration is appropriate.  However, the General Rating Formula for Mental Disorders allows for ratings based on the level of occupational and social impairment and does not require specific symptomatology.  38 C.F.R. § 4.130, Diagnostic Code 9411.  While the formula lists examples to be considered, it permits consideration of additional symptoms that are of similar severity, frequency, and duration.  See Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity, frequency, and duration.  Therefore, referral for extra-schedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Marginal employment shall not be considered substantially gainful employment.  Generally, marginal employment is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis, when earned annual income exceeds the poverty threshold.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

This decision assigns a 70 percent rating for PTSD, effective from the date of service connection, March 10, 2004.  Thus, the Veteran has been eligible for TDIU on a schedular basis since that date because he had a single service-connected disability ratable at 60 percent or more.  See id.  The Veteran is also entitled to compensation at the 20 percent rate for diabetes mellitus, type II, and service connection at a noncompensable rate for erectile dysfunction.  

The record indicates the Veteran has not worked full-time since 2002.  He has unsuccessfully attempted to work part-time in various jobs over the years, but has difficulty conforming to the expectations of his employers due to his symptomatology.  Specifically, the Veteran has asserted his inability to follow instructions, short-term memory loss, and irritability makes it difficult for him to maintain substantially gainful employment.  During the March 2012 hearing, the Veteran testified he works occasional odd jobs, but makes less than $1,000 per year in this capacity, which is well below the poverty threshold for one person for the entirety of the appeal period.  Thus, the Veteran has only been able to maintain marginal employment throughout the appeal period.  

In March 2005, the Veteran's treating psychologist, J.B., Ph.D., determined that it is unlikely that the Veteran will ever be able to maintain full-time employment due to the severity of his PTSD symptomatology.  While a December 2012 VA examiner indicated the Veteran's PTSD does not render him unable to engage in gainful employment, the examiner did not provide an opinion as to what type of employment the Veteran would be able to maintain.  The December 2012 examiner also indicated the Veteran has deficiencies in most areas, including occupational functioning, which somewhat erodes the probative value of his opinion.  

Ultimately, the opinion of the Veteran's treating psychologist is more probative because he was actively involved in the Veteran's care and consulted with the Veteran on numerous occasions regarding the severity of his symptomatology.  Furthermore, in a TDIU determination, while medical opinions can be probative, the determination of unemployability is ultimately a legal question.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In this case, the evidence is in relative equipoise.  It is at least as likely as not that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him since the date of his initial claim for service connection for PTSD, March 10, 2004.





						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 70 percent rating for PTSD from March 10, 2004 to December 16, 2012 is granted.

Entitlement to a rating in excess of 70 percent at any point in the appeal period is denied.

Entitlement to TDIU is established effective March 10, 2004.


REMAND

The Veteran's timely notice of disagreement regarding the January 2015 rating decision that denied an increased rating for diabetes mellitus puts that issue in appellate status.  The Board is required to remand that issue so that a SOC can be promulgated.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) to the Veteran regarding his claim of entitlement to an increased rating for diabetes mellitus, type II.  

The issue should not be recertified to the Board unless the Veteran submits a timely substantive appeal after the issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


